UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:January 31, 2013 Item 1. Schedule of Investments. 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 79.8% CONSUMER DISCRETIONARY – 9.6% Advance Auto Parts, Inc. $ Cooper Tire & Rubber Co Ctrip.com International Ltd. - ADR* General Motors Co.* GNC Holdings, Inc. - Class A Las Vegas Sands Corp. Panera Bread Co. - Class A* Penn National Gaming, Inc.* Pinnacle Entertainment, Inc.* Ralph Lauren Corp. Select Comfort Corp.* Vail Resorts, Inc. CONSUMER STAPLES – 4.8% Flowers Foods, Inc. Hain Celestial Group, Inc.* Ingredion, Inc. Mondelez International, Inc. - Class A Smithfield Foods, Inc.* Wal-Mart Stores, Inc. ENERGY – 3.2% Cobalt International Energy, Inc.* Peabody Energy Corp. Petroleo Brasileiro S.A. - ADR Suncor Energy, Inc. FINANCIALS – 13.6% ACE Ltd. Banco do Brasil S.A. - ADR Brookfield Office Properties, Inc. Canadian Imperial Bank of Commerce Capital One Financial Corp. Chubb Corp. CYS Investments, Inc. - REIT First Republic Bank Forest City Enterprises, Inc. - Class A* Grupo Financiero Santander Mexico S.A.B. de C.V. - ADR - Class B Home Properties, Inc. - REIT Nationstar Mortgage Holdings, Inc.* PennyMac Mortgage Investment Trust - REIT PHH Corp.* 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Prudential Financial, Inc. $ SunTrust Banks, Inc. U.S. Bancorp HEALTH CARE – 16.7% Actavis, Inc.* Affymax, Inc.* Ariad Pharmaceuticals, Inc.* Auxilium Pharmaceuticals, Inc.* Cardinal Health, Inc. Cubist Pharmaceuticals, Inc.* Cyberonics, Inc.* Express Scripts Holding Co.* Forest Laboratories, Inc.* Health Net, Inc.* Incyte Corp. Ltd.* InterMune, Inc.* Medivation, Inc.* Mylan, Inc.* Onyx Pharmaceuticals, Inc.* Spectrum Pharmaceuticals, Inc. Synageva BioPharma Corp.* Teva Pharmaceutical Industries Ltd. - ADR Vertex Pharmaceuticals, Inc.* ViroPharma, Inc.* Volcano Corp.* INDUSTRIALS – 4.8% Alaska Air Group, Inc.* Gardner Denver, Inc. Quanta Services, Inc.* Tyco International Ltd. U.S. Airways Group, Inc.* WABCO Holdings, Inc.* INFORMATION TECHNOLOGY – 15.1% Altera Corp. Apple, Inc. Broadcom Corp. - Class A Ciena Corp.* CoreLogic, Inc.* Equinix, Inc.* 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) EZchip Semiconductor Ltd.* $ Fidelity National Information Services, Inc. Finisar Corp.* Jabil Circuit, Inc. JDS Uniphase Corp.* OSI Systems, Inc.* Procera Networks, Inc.* Qihoo 360 Technology Co., Ltd. - ADR* QUALCOMM, Inc. SouFun Holdings Ltd. - ADR Teradyne, Inc.* Vantiv, Inc. - Class A* Visa, Inc. - Class A MATERIALS – 9.6% AngloGold Ashanti Ltd. - ADR ArcelorMittal Gold Fields Ltd. - ADR Goldcorp, Inc. Harry Winston Diamond Corp.* Louisiana-Pacific Corp.* Packaging Corp. of America PolyOne Corp. Sensient Technologies Corp. Stillwater Mining Co.* United States Steel Corp. Vale S.A. - ADR TELECOMMUNICATION SERVICES – 2.4% China Mobile Ltd. - ADR Nippon Telegraph & Telephone Corp. - ADR Turkcell Iletisim Hizmetleri AS - ADR* TOTAL COMMON STOCKS (Cost $6,293,782) SHORT-TERM INVESTMENTS – 30.2% Fidelity Institutional Money Market Fund, 0.12%1 TOTAL SHORT-TERM INVESTMENTS (Cost $2,402,949) 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2013 (Unaudited) Number of Shares Value TOTAL INVESTMENTS – 110.0% (Cost $8,696,731) $ Liabilities in Excess of Other Assets – (10.0)% ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (79.9)% EXCHANGE-TRADED FUNDS – (79.9)% ) iShares MSCI EAFE Index Fund $ ) ) iShares MSCI Emerging Markets Index Fund ) ) iShares Russell 2000 Index Fund ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $6,010,700) ) TOTAL SECURITIES SOLD SHORT (Proceeds $6,010,700) $ ) ADR – American Depository Receipt ETF – Exchange-Traded Fund REIT – Real Estate Investment Trust As of January 31, 2013, cash of $5,419,078 and all or a portion of each long security has been pledged as collateral for securities sold short. The market value of the securities in the pledged account totaled $2,743,997 as of January 31, 2013. * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 89.7% CONSUMER DISCRETIONARY – 10.8% Advance Auto Parts, Inc. $ Cooper Tire & Rubber Co Ctrip.com International Ltd. - ADR* General Motors Co.* GNC Holdings, Inc. - Class A Las Vegas Sands Corp. 78 Panera Bread Co. - Class A* Penn National Gaming, Inc.* Pinnacle Entertainment, Inc.* 74 Ralph Lauren Corp. Select Comfort Corp.* Vail Resorts, Inc. CONSUMER STAPLES – 5.4% Flowers Foods, Inc. Hain Celestial Group, Inc.* Ingredion, Inc. Mondelez International, Inc. - Class A Smithfield Foods, Inc.* Wal-Mart Stores, Inc. ENERGY – 3.6% Cobalt International Energy, Inc.* Peabody Energy Corp. Petroleo Brasileiro S.A. - ADR Suncor Energy, Inc. FINANCIALS – 15.3% ACE Ltd. Banco do Brasil S.A. - ADR Brookfield Office Properties, Inc. Canadian Imperial Bank of Commerce/Canada Capital One Financial Corp. Chubb Corp. CYS Investments, Inc. - REIT First Republic Bank Forest City Enterprises, Inc. - Class A* Grupo Financiero Santander Mexico S.A.B. de C.V. - ADR - Class B Home Properties, Inc. - REIT Nationstar Mortgage Holdings, Inc.* PennyMac Mortgage Investment Trust - REIT PHH Corp.* 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Prudential Financial, Inc. $ SunTrust Banks, Inc. U.S. Bancorp HEALTH CARE – 18.8% Actavis, Inc.* Affymax, Inc.* Ariad Pharmaceuticals, Inc.* Auxilium Pharmaceuticals, Inc.* Cardinal Health, Inc. Cubist Pharmaceuticals, Inc.* Cyberonics, Inc.* Express Scripts Holding Co.* Forest Laboratories, Inc.* Health Net, Inc.* Incyte Corp. Ltd.* InterMune, Inc.* Medivation, Inc.* Mylan, Inc.* Onyx Pharmaceuticals, Inc.* Spectrum Pharmaceuticals, Inc. Synageva BioPharma Corp.* Teva Pharmaceutical Industries Ltd. - ADR Vertex Pharmaceuticals, Inc.* ViroPharma, Inc.* Volcano Corp.* INDUSTRIALS – 5.4% Alaska Air Group, Inc.* Gardner Denver, Inc. Quanta Services, Inc.* Tyco International Ltd. U.S. Airways Group, Inc.* WABCO Holdings, Inc.* INFORMATION TECHNOLOGY – 17.0% Altera Corp. 27 Apple, Inc. Broadcom Corp. - Class A Ciena Corp.* CoreLogic, Inc.* 57 Equinix, Inc.* 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) EZchip Semiconductor Ltd.* $ Fidelity National Information Services, Inc. Finisar Corp.* Jabil Circuit, Inc. JDS Uniphase Corp.* OSI Systems, Inc.* Procera Networks, Inc.* Qihoo 360 Technology Co., Ltd. - ADR* QUALCOMM, Inc. SouFun Holdings Ltd. - ADR Teradyne, Inc.* Vantiv, Inc. - Class A* 78 Visa, Inc. - Class A MATERIALS – 10.7% AngloGold Ashanti Ltd. - ADR ArcelorMittal Gold Fields Ltd. - ADR Goldcorp, Inc. Harry Winston Diamond Corp.* Louisiana-Pacific Corp.* Packaging Corp. of America PolyOne Corp. Sensient Technologies Corp. Stillwater Mining Co.* United States Steel Corp. Vale S.A. - ADR TELECOMMUNICATION SERVICES – 2.7% China Mobile Ltd. - ADR Nippon Telegraph & Telephone Corp. - ADR Turkcell Iletisim Hizmetleri AS - ADR* TOTAL COMMON STOCKS (Cost $1,224,643) SHORT-TERM INVESTMENTS – 12.4% Fidelity Institutional Money Market Fund, 0.12%1 TOTAL SHORT-TERM INVESTMENTS (Cost $171,410) 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2013 (Unaudited) Number of Shares Value TOTAL INVESTMENTS – 102.2% (Cost $1,396,053) Liabilities in Excess of Other Assets – (2.2)% ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (59.8)% EXCHANGE-TRADED FUNDS – (59.8)% ) iShares MSCI EAFE Index Fund $ ) ) iShares MSCI Emerging Markets Index Fund ) ) iShares Russell 2000 Index Fund ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $781,961) ) TOTAL SECURITIES SOLD SHORT (Proceeds $781,961) $ ) ADR – American Depository Receipt ETF – Exchange-Traded Fund REIT – Real Estate Investment Trust As of January 31, 2013, cash of $746,301 and all or a portion of each long security has been pledged as collateral for securities sold short. The market value of the securities in the pledged account totaled $407,079 as of January 31, 2013. * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. 361 Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS – 55.1% iShares Barclays 0-5 Year TIPS Bond Fund $ iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays MBS Bond Fund PIMCO 1-5 Year U.S. TIPS Index Fund PIMCO Enhanced Short Maturity Strategy Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $83,125,796) SHORT-TERM INVESTMENTS – 40.8% Fidelity Institutional Money Market Fund, 0.12%1 TOTAL SHORT-TERM INVESTMENTS (Cost $61,569,786) TOTAL INVESTMENTS – 95.9% (Cost $144,695,582) Other Assets in Excess of Liabilities – 4.1% TOTAL NET ASSETS – 100.0% $ MBS – Mortgage Backed Securities TIPS – Treasury Inflation-Protected Securities 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. 361 Funds NOTES TO SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) Note 1 – Organization 361 Absolute Alpha Fund (“Absolute Alpha” or “Absolute Alpha Fund”), 361 Long/Short Equity Fund (“Long/Short Equity” or “Long/Short Equity Fund”) and 361 Managed Futures Strategy Fund (“Managed Futures Strategy” or “Managed Futures Strategy Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Absolute Alpha Fund’s primary investment objective is to seek capital appreciation with low volatility and low correlation relative to the broad domestic and foreign equity markets. The Fund commenced investment operations on December 31, 2010, with two classes of shares, Class A and Class I. The Long/Short Equity Fund’s primary investment objective is to outperform the S&P 500 Index but with lower volatility and a low correlation to that Index.As a secondary objective, the Long/Short Equity Fund also seeks to outperform the HFRX Equity Hedge Index. The Fund commenced investment operations on December 20, 2011, with two classes of shares, Class A and Class I. The Managed Futures Strategy Fund’s primary investment objective is to seek positive absolute returns that have a low correlation to the returns of broad stock and bond markets. The Fund commenced investment operations on December 20, 2011, with two classes of shares, Class A and Class I. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded.The daily settlement prices for financial futures are provided by an independent source.Options are valued at the last quoted sales price, if no sale was reported on that date, the last quoted bid price is used.Open-end mutual fund investments (including money market funds) are valued at net asset value.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board 361 Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued January 31, 2013 (Unaudited) meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns or reduce volatility. In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions. The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. (c) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading. Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract. Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments. The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. The Absolute Alpha Fund had the following futures contracts open at January 31, 2013: Number of Contracts Long (Short) Description Expiration Date Value at Trade Date Value at January 31, 2013 Unrealized Appreciation (Depreciation) 17 NASDAQ 100 E-Mini Index March 2013 $ $ $ ) 11 Russell 2000 Mini Index March 2013 ) $ ) 361 Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued January 31, 2013 (Unaudited) The Long/Short Equity Fund had the following futures contracts open at January 31, 2013: Number of Contracts Long (Short) Description Expiration Date Value at Trade Date Value at January 31, 2013 Unrealized Appreciation (Depreciation) 8 NASDAQ 100 E-Mini Index March 2013 $ $ $ ) $ ) (d) Short Sales The Fund may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium or interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Taxes At January 31, 2013, the cost of investments and proceeds from securities sold short on a tax basis and gross unrealized appreciation and (depreciation) on investments and securities sold short for federal income tax purposes were as follows: Absolute Alpha Long/Short Equity Managed Futures Strategy Cost of investments $ $ $ Proceeds from securities sold short $ ) $ ) $
